These two actions were brought by guests of the defendant Brugas, who were riding in his automobile driven by him, when it came into collision with a bus in the intersection of Kossuth and Clarence streets in Bridgeport. The complaints alleged that the bus was one of the busses of the Gray Line Bus Corporation; and that the collision occurred because of the negligence of Brugas and of the driver of the bus, as proximate causes of the collision, and the cases were tried together by consent of the parties. The Gray Line Bus Corporation moved that the verdicts against it should be set aside as against the evidence. The corporation makes two claims: (1) that under the evidence *Page 669 
the jury could not reasonably have found that the negligence of the driver of the bus was a proximate cause of the collision; and (2) that the jury could not reasonably have found that the bus which was involved in the collision was a bus of the defendant corporation or that the driver of the bus was its servant.
As to the first claim, there was evidence from which the jury could reasonably have found that the bus in question was at the time in question running northerly on the easterly side of Kossuth Street, engaged in carrying passengers, and was approaching Clarence Street, in the intersection of which with Kossuth Street the collision occurred; that as the bus approached Clarence Street it slackened its speed and was apparently about to stop to let a passenger alight; that as this occurred the driver of the automobile was about to enter such intersection on its westerly side from Clarence Street, and when the bus slackened its speed apparently to stop, the driver of the automobile proceeded into the intersection to cross Kossuth Street during the stoppage of the bus; that the driver of the bus, instead of stopping to let the passenger alight, merely slowed up and the passenger alighted from the forward easterly side of the bus while it was in motion, and the driver of the bus thereupon started forward and drove rapidly into the intersection, and the bus struck the automobile near the right-hand rear wheel and overturned it.
Under such circumstances the jury could reasonably have found that the automobile had the right of way into the intersection, since under the apparent situation, the driver of the automobile, acting with reasonable care, could reasonably have believed that he could proceed across the intersection without risk of collision.Neumann v. Apter, 95 Conn. 695, 112 A. 350. The defendant's first ground for setting aside the verdict is not sustainable. *Page 670 
We proceed to consider the defendant's second claim. Could the jury reasonably have found that the bus in question was the bus of the Gray Line Bus Corporation and its driver a servant of that corporation?
The Gray Line Bus Corporation admitted in its answer that "on December 1st, 1923 [the day of the collision], and a long time prior thereto," it "operated a jitney bus line on Kossuth Street." The jury could reasonably have found that the bus in question was being operated on Kossuth Street as a jitney bus, in that it stopped at the corner of Sterling Street to discharge passengers and slowed up at Kossuth Street to permit a passenger to alight; and that it bore upon its body the marking reading Gray Line Bus Company or something like that. These facts, coupled with the admitted fact, establish a prima facie case that the bus in question was a bus of the defendant corporation and was then being driven in its ordinary operation as a jitney bus and by a servant of the defendant corporation.
Under analogous circumstances, it was held inHowell v. Mandelbaum  Sons, 160 Iowa 119, 120,140 N.W. 397, as appears by the headnote, that "where it appeared that defendant was engaged in the mercantile business and the vehicle by which the plaintiff was struck and injured was a delivery wagon with the defendant's name painted thereon, while possibly but slight evidence of ownership, was sufficient to make a prima facie case, and in the absence of any showing to the contrary, to take the issue of ownership to the jury; and it will also be presumed [inferred] that the person in possession of the wagon at the time of the accident was acting for the owner rather than for himself."
When a prima facie case is made out, then there comes into full operation the maxim cited in Cupo v. *Page 671 Royal Ins. Co., 101 Conn. 586, 592, 126 A. 844: "`That all evidence is to be weighed according to the proof that it was in the power of one side to have produced, and in the power of the other to have contradicted.'" Even if we deem the evidence of the ownership of the bus, and of the fact that the driver of it was the servant of the defendant, slight, yet it is apparent that the weight of this evidence is vastly enhanced by the fact that the defendant bus company did not attempt to establish the contrary.
The defendant corporation could have readily established the facts, if true, that the bus was not its bus or a bus being used by it in conducting its jitney business on Kossuth Street, and that the driver was not its servant.
As to the effects of the nonproduction of available evidence by a defendant, especially after a prima facie case has been established, see also Wigmore on Evidence, Vol. 1 (2d Ed.) § 285. There was no error on the part of the court in denying the motions to set aside the verdicts in these cases.
   There is no error in either case.
In this opinion the other judges concurred.